Citation Nr: 0907065	
Decision Date: 02/25/09    Archive Date: 03/05/09

DOCKET NO.  04-41 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an initial (compensable) evaluation for tinea 
versicolor prior to March 28, 2007 and to an evaluation in 
excess 10 percent from that date.  


REPRESENTATION
			
Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The Veteran had active service, reportedly from May 1980 to 
September 1988.

This matter initially came to the Board of Veterans' Appeals 
(BVA or Board) from a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas.  In May 2006 and January 2008 the 
Board returned the case for additional development and the 
case has been returned to the Board for further appellate 
review.  


REMAND

A preliminary review of the record discloses a need for 
further development prior to final appellate review.  In this 
regard, at the Veteran's BVA hearing he testified that he had 
recently received treatment for his skin disability from his 
family physician.  Transcript at 7.  However, the last record 
from a private physician is dated in March 2005 and indicates 
a "Return Visit in 3 Months."  Under these circumstances, 
it appears that there may be additional relevant medical 
records that have not been obtained.

In addition, at the Veteran's BVA hearing he essentially 
testified that his disability had increased in severity and 
spread since his March 2007 VA examination.  Since this case 
is being returned to obtain additional private medical 
records, the Board is of the opinion, given the Veteran's 
testimony, that he should be afforded an additional VA 
examination in order to have the most current findings as 
possible when the case is returned to the Board.  

Therefore, in order to give the Veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
(AMC) in Washington, D.C., and the Veteran will be notified 
when further action on his part is required.  Accordingly, 
this case is REMANDED for the following action:

1.  The RO/AMC should contact the Veteran 
and ask him when and where he has 
received treatment for his service 
connected skin disability since March 
2005 and request that he complete any 
necessary authorization to obtain those 
records.  The RO/AMC should then obtain 
and associate with the claim file any 
treatment records identified by the 
Veteran.

2.  The Veteran should be afforded a VA 
examination to determine the current 
severity and manifestations of his tinea 
versicolor.  Any and all indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished.  The examiner is requested 
to review all pertinent records 
associated with the claims file and to 
report complains and clinical findings in 
detail.  The examiner is requested to 
comment on the percentage of the entire 
body that is affected by the Veteran's 
service connected skin disability and the 
percentage of the exposed area involved.  
The examiner should also comment on the 
nature of the treatment the Veteran's 
disability requires, and more 
specifically whether it requires systemic 
therapy such as corticosteroids or other 
immunosuppressive drugs, and if so, the 
duration of such therapy.  A clear 
rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  
However, if the requested opinion cannot 
be provided without resort to 
speculation, the examiner should so state 
and explain why an opinion cannot be 
provided without resort to speculation.  
Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1, copies of 
all pertinent records in the Veteran's 
claims file, or, in the alternative, the 
claims file, must be made available to 
the examiner for review in connection 
with the examination.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the Veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The Veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
Veteran until he is notified.



_________________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




